The Court charged the Jury, that this is a case between purchasers, and that the delivery of the bill of sale was an implied delivery of the property, and as between purchasers, the elder title should prevail, unless they believed the first title was fraudulent. If so, they should find for the plaintiff: but if they believed, that the elder title was not fraudulent, then to find for the defendant; and these were questions for the Jury, and they have passed upon them.
The Court sees no ground on which the verdict should be set aside. A new trial is therefore refused.
JOHN SHLY, Judge

Superior Courts, Middle District, Georgia.